     Case 2:20-cv-04836-RSWL-JEM Document 18 Filed 09/29/20 Page 1 of 2 Page ID #:72

                                                                                JS-6
 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10

11

12
       AMBER MACHOWSKI,                         Case No.: 2:20-cv-04836-RSWL (JEMx)
13
                  Plaintiff,                    Hon. Ronald S.W. Lew
14
             v.                                 ORDER FOR DISMISSAL WITH
15                                              PREJUDICE
       SYDNEY PLAZA LLC, A
16     CALIFORNIA LIMITED LIABILITY
       COMPANY; AND DOES 1-10,                  Action Filed: May 29, 2020
17                                              Trial Date:   Not on Calendar
                  Defendants.
18

19
20     ///
21     ///
22     ///
23     ///
       ///
24
       ///
25
       ///
26
       ///
27     ///
28     ///
                                                1
                                ORDER FOR DISMISSAL WITH PREJUDICE
     Case 2:20-cv-04836-RSWL-JEM Document 18 Filed 09/29/20 Page 2 of 2 Page ID #:73



 1           Pursuant to Fed. R. Civ. P. 41, the Court, having considered the documents before
 2     it, and being fully advised finds as follows:
 3           IT IS ORDERED THAT:

 4           Plaintiff Amber Machowski’s (“Plaintiff”) action against Defendant Sydney Plaza
 5     LLC (“Defendant”) is dismissed with prejudice. Each party will be responsible for their
 6     own fees and costs.
 7

 8     Dated: September 29, 2020                           s/ RONALD S.W. LEW
                                                           Ronald S.W. Lew
 9                                                         United States District Judge
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                2
                                ORDER FOR DISMISSAL WITH PREJUDICE
